Case 14-50971-CSS   Doc 466-16   Filed 05/02/20   Page 1 of 16




    Exhibit 70
               Case 14-50971-CSS                 Doc 466-16               Filed 05/02/20   Page 2 of 16




    From:                derex@att.blackberry.net
    Sent:                Wednesday, May 16, 2012 6:41 PM EDT
    To:                  John Blount; Kelley, Jeffrey W.; Dempster, Hazen H.

.   CC:
    Subject:
                         Mark Gendregske; Ira Tochner
                         Fw:Allied
    Attachments:         Yucaipa lock Up Agreement.DOC




    Please see below. We're reviewing now. Thanks.
    Sent via BlackBeny by AT&T

    From: "Harris, Adam" <Adam.Harris@srz.com>
    Date: Wed, 16 May 2012 18:26:23 -0400
    To: Ira Tochner<Ira.Tochner@yucaipaco.com>; Derex
    Walker<Derex.Walker@yucaipaco.com>; Douglas
    Teitelbaum<Douglas.Teitelbaum@yucaipaco.com>; David E.Ross<DRoss@kasowitz.com>;
    David Spalten<dspalten@kasowitz.com>; Adam K. Grant<AGrant@kasowitz.com>
    Cc: Ward, Robert<Robert.Ward@srz.com>; Lepore, Victoria<Victoria.Lepore@srz.com>;
    Harris, Adam<Adam.Harris@srz.com>
    Subject: Allied


    FOR SETTLEMENT PURPOSES ONLY
    NOT ADMISSIBLE FOR ANY PURPOSE

    Gentlemen --

    In furtherance of our discussions from yesterday attached please find a draft agreement to be entered
    into by Black Diamond, Spectrum and Yucaipa. As you will see, we have also provided that Allied will
    sign for limited purposes. This draft has not been approved by either Black Diamond or Spectrum and
    thus remains subject to their comments and revisions.

    Given tomorrow's 12 noon expiration of the Yucaipa and Allied agreements regarding the commencement
    of any voluntary chapter 11 cases, we would ask that comments on the draft agreement be returned to us
    by no later than 11 am NY time tomorrow. Alternatively, the time to provide comments could be extended
    until 5 pm tomorrow if Yucaipa and Allied agree to extend their agreements regarding the commencement
    of any voluntary chapter 11 cases until 12 noon on Friday, May 18th.

    If you would like to discuss all or any portion of the draft agreement we would be happy to make
    ourselves available this evening. I can be reached on my cell at 914-536-9512.

    We look forward to your prompt response to the attached.

    Adam

    Adam Harris, Esq.
    Partner
    212.756.2253
    adam.harris@srz.com
                                                                   EXHIBIT
                                                          *I        36/
                                                          I
              Case 14-50971-CSS                        Doc 466-16               Filed 05/02/20                Page 3 of 16




Schulte Roth & Zabel LLP
919 Third Avenue, New York, NY 10022
212.756.2000 1212.593.5955 fax

*****************************************************************************
U.S. Treasury Circular 230 Notice: Any U.S. federal tax advice included in
this
communication was not intended or written to be used, and cannot be used, for
the
purpose of avoiding U.S. federal tax penalties.
*****************************************************************************



NOTICE

This e-mail message is intended only for the named recipient(s) above. It may
contain confidential information that is privileged or that constitutes
attorney
work product.   If you are not the intended recipient, you are hereby notified
that
any dissemination, distribution or copying of this e-mail and any
attachrnent(s) is
strictly prohibited.   If you have received this e-mail in error, please
immediately
notify the sender by replying to this e - mail and delete the message and any
attachrnent(s) from your system.  Thank you.




This email may contain material that is confidential and for the sole use of the intended recipient. Any review, reliance or distribution by
others or forwarding without express permission is strictly prohibrted . If you are not the intended recipient, please contact the sender and
delete all copies .
          Case 14-50971-CSS                 Doc 466-16          Filed 05/02/20          Page 4 of 16



                                                                        FOR SETTLEMENT PURPOSES ONLY
                                                                       NOT ADMISSIBLE FOR ANY PURPOSE
                                                                                      SRZ DRAFT {DATE}

                                                                        May_, 2012



Ladies and Gentlemen:

                 This letter agreement ("Agreement") is entered into and made by and among (a)
Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I, LP
(collectively, "Yucaipa"), (b) Black Diamond CLO 2005-1 LTD. and BDCM Opportunity Fund
II, L.P. (collectively, "Black Diamond"), and (c) Spectrum Investment Partners, L.P. (together
with its affiliates or any fund under the control of its affiliates, "Spectrum"). Yucaipa, Black
Diamond and Spectrum shall each be referred to herein as a "Party" and collectively as the
"Parties." Each of the Parties is or alleges that it is a Lender under the First Lien Credit
Agreement and/or the Second Lien Credit Agreement, 1 and that it owns or controls, with power
to vote, the First Lien Obligations and/or Second Lien Obligations set forth on the signature
pages hereof (the "Lender Claims").

                In contemplation of, among other things, the pursuit of certain strategies relating
to a possible restructuring of or transaction involving the Borrowers and Guarantors, the Parties
have agreed to enter into this Agreement.

                1.      Cooperation. For so long as this Agreement is in effect, the Parties shall,
in good faith, work together to identify and implement courses of action for the purpose of
maximizing the recoveries of the Parties in respect of the Lender Claims. The Parties
acknowledge and agree that such courses of action may include (without limitation) the
collective sale by the Parties of all or a portion of the Lender Claims, or the exercise of rights
attendant to the First Lien Obligations under the First Lien Credit Agreement. Notwithstanding
the foregoing, no Party shall be required to consent to or approve, or be deemed to have
consented to or approved any particular course of action by virtue of such Party's execution of


1 "First Lien Credit Agreement" means the Amended and Restated First Lien Secured Super-Priority Debtor in

Possession and Exit Credit and Guaranty Agreement dated as of March 30, 2007 and amended and restated as of
May 15, 2007, and as further amended, modified or supplemented through April 17, 2008 (including, without
limitation, as set forth in Amendment No. 3 to Credit Agreement and Consent dated as of April 17, 2008), by and
among Allied Holdings, Inc. and Allied Systems, Ltd. (L.P.), as Borrowers, certain Subsidiaries of Borrowers, as
Subsidiary Guarantors, various Lenders, Goldman Sachs Credit Partners L.P., as Lead Arranger and Syndication
Agent, and The CIT Group/Business Credit. Inc. ("CIT'), as Administrative Agent and Collateral Agent.
"Second Lien Credit Agreement" means the Second Lien Secured Super-Priority Debtor in Possession and Exit
Credit and Guaranty Agreement dated as of May 15, 2007 (as amended, modified or supplemented from time to
time), by and among Allied Holdings, Inc. and Allied Systems, Ltd. (L.P.), as Borrowers, certain Subsidiaries of
Borrowers, as Subsidiary Guarantors, various Lenders, and Goldman Sachs Credit Partners L.P., as Lead Arranger
and Syndication Agent, Administrative Agent and Collateral Agent .
The First Lien Credit Agreement and the Second Lien Credit Agreement are collectively referred to herein as the
"Credit Agreements."
Capitalized terms used but not specifically defined herein shall have the meanings ascribed to them in the First Lien
Credit Agreement.

DOC ID-18577190.4
           Case 14-50971-CSS          Doc 466-16       Filed 05/02/20      Page 5 of 16



                                                             FORSETTLEMENTPURPOSESONLY
                                                            NOT ADMISSIBLE FOR ANY PURPOSE

                                                                               SRZDRAFT {DATE}


this Agreement. Such consent or approval to any course of action shall be given or withheld in
each Party's sole discretion.

                2.      Transfer of Lender Claims. (a) For so long as this Agreement is in effect,
except as specifically set forth below in this Paragraph 2, no Party shall (i) grant any proxies to
any person in connection with its Lender Claims except as permitted by this Agreement and
otherwise consistent with the terms hereof, or (ii) sell, transfer, assign, pledge (if not currently
pledged), further pledge (if currently pledged), encumber (if not currently encumbered), further
encumber (if currently encumbered) or otherwise dispose of its Lender Claims, except (x) if the
Selling Party (as defined below) is Yucaipa, in accordance with clause (b) or (c) of this
Paragraph 2, or (y) if the Selling Party is Black Diamond or Spectrum, either (A) in accordance
with clause (b) of this Paragraph 2, or (B) to a party that agrees in writing to assume such Party's
Lender Claim, and to be subject to the terms and conditions of this Agreement. Subject to
Paragraph 3 hereof, this Agreement shall in no way be construed to preclude any Party from
acquiring additional Lender Claims, provided that any such Lender Claim so acquired shall
thereafter be subject to this Agreement.

                        (b)    Notwithstanding the foregoing, a Party (a "Selling Party") may
sell, transfer or otherwise dispose of its Lender Claims to any affiliate, or to one or more funds,
managed accounts or entities that are under common management or control with the Selling
Party (in which case such Lender Claims shall remain subject to the terms of this Agreement); or

                       (c)     Yucaipa may sell, transfer, or otherwise dispose of its Lender
Claims, to any third party so long as:

                              (i) prior to such sale, transfer or disposition, such Selling Party
                              shall have offered to sell its Lender Claims to the other Parties
                              hereto pursuant to a written notice setting forth the terms and
                              conditions on which Yucaipa is prepared to sell its Lender Claims
                              (including price) (an "Offer"). The non-selling Parties shall have
                              five (5) business days (the "Offer Period") to accept the Offer in
                              writing and to execute a binding commitment to purchase such
                              Lender Claims. If the Offer is not timely accepted in writing and a
                              binding commitment timely executed, subject to compliance with
                              clause (ii) of this Paragraph 2(c), Yucaipa shall be entitled to sell,
                              transfer or otherwise dispose of its Lender Claims to any third
                              party free and clear of any obligations set forth in this Agreement
                              on terms and conditions no less favorable to Yucaipa than those set
                              forth in the Offer. If Yucaipa does not enter into a binding
                              commitment for the sale, transfer or disposition of its Lender
                              Claims within thirty (30) days after the expiration of the Offer
                              Period, prior to any sale, transfer or disposition thereafter Yucaipa
                              must extend a new Offer to the other Parties hereto in accordance
                              with this Paragraph 2(c); and

DOC ID-18577190.4                                2
          Case 14-50971-CSS          Doc 466-16       Filed 05/02/20       Page 6 of 16


                                                             FOR SETTLEMENT PURPOSES ONLY
                                                            NOT ADMISSIBLE FOR ANY PURPOSE

                                                                               SRZ DRAFT {DATE}


                              (ii) if the Offer of Yucaipa is not timely accepted by one or more
                              non-selling Parties and Yucaipa determines to sell, transfer or
                              otherwise dispose of its Lender Claims to a third party, in
                              connection with such sale, transfer or other disposition the
                              proposed third party purchaser must agree in writing to include in
                              such sale, transfer or other disposition of the Yucaipa's Lender
                              Claims all of the Lender Claims of all other Parties hereto on
                              identical terms and conditions. In furtherance thereof, Yucaipa
                              shall cause such third party purchaser shall make an offer in
                              writing to each non-selling Party, and such non-selling Parties shall
                              have five (5) business days to accept the offer in writing and to
                              execute a binding commitment to sell its Lender Claims.

                      (d)     Any sale, transfer or other disposition by a Party of all or a portion
of its Lender Claims that is not in compliance with the terms of this Agreement shall be void ab
initio.

                3.     Purchase of Lender Claims. Yucaipa (or any affiliate of any Yucaipa)
may not acquire additional Lender Claims without written consent of the other Parties. If
Yucaipa (or any affiliate of any Yucaipa) is offered the opportunity to acquire (directly or
indirectly), any additional Lender Claims (an "Additional Claim Purchase"), Yucaipa shall (or,
as applicable, shall cause its affiliate to) notify each of the other Parties hereto about the
opportunity to acquire such Lender Claims no event later than five (5) business days following
receipt of such offer.

               4.       Equal and Ratable Sharing. (a) Yucaipa agrees that it will not, and will
not cause, solicit or induce any other Person to, directly or indirectly, propose or formulate, or
engage in discussions or negotiations with respect to the proposal or formulation of, any
transaction (including, without limitation, any sale of Lender Claims, the sale of any assets or
equity securities of any Borrower or any Guarantor, or any restructuring of any Borrower or
Guarantor under the provisions of the Bankruptcy Code or otherwise; any such transaction, a
"Transaction") if such Transaction does not provide that each Party that owns or controls (or
purports to own or control) First Lien Obligations or Second Lien Obligations, as applicable, will
receive (or be given an entitlement to receive) Identical Consideration (unless a Party agrees in
writing to accept consideration that, in form or amount, is less favorable than the receipt of
Identical Consideration). For purposes of this Agreement, the term "Identical Consideration"
shall mean (i) the same aggregate percentage recovery, and (ii) the same form and mix of
consideration. For the avoidance of doubt, and by way of example, if any Party were to receive
consideration on account of First Lien Obligations held by such Party comprised of (x) 25% in
cash, (y) 50% in new notes, and (z) 25% in new equity securities, each other Party hereto holding
First Lien Obligations would be required to receive consideration on account of its First Lien
Obligations comprised of (A) 25% in cash, (B) 50% in the same new notes, and (C) 25% in the
same new equity securities.


DOC ID-18577190.4
                                                 3
           Case 14-50971-CSS            Doc 466-16     Filed 05/02/20       Page 7 of 16



                                                              FOR SETTLEMENT PURPOSES ONLY
                                                             NOT ADMISSIBLE FOR ANY PURPOSE

                                                                                SRZ DRAFT {DATE}


                         (b)     Yucaipa agrees that if it receives any consideration on account of
the sale of (or sale of a participation in) its First Lien Obligations or Second Lien Obligations, as
applicable of a value that is greater than the consideration received by any other Party in respect
of the sale of (or sale of a participation in) such Party's First Lien Obligations or Second Lien
Obligations as applicable (other than a circumstance resulting from a Party's determination not
to accept an offer pursuant to Paragraph 2(c)(ii) hereof), then Yucaipa shall (i) notify each of the
other Parties hereto holding First Lien Obligations or Second Lien Obligations, as applicable,
and (ii) apply a portion of the consideration so received to purchase participations from each
other Party holding First Lien Obligations or Second Lien Obligations, as applicable, so that after
giving effect thereto, each Party shall have received on account of its First Lien Obligations or
Second Lien Obligations, as applicable, Identical Consideration.

                5.      Communication with Jack Cooper Transport, Inc. and Other Potential
Purchasers of Lender Claims. Each Party agrees to exercise reasonable best efforts to execute an
amendment to its respective non-disclosure agreement (each an "NDA Amendment") with Jack
Cooper Transport, Inc, or any affiliate, agent, employee, officer or director thereof (collectively,
the "JCT Entities") to permit the Parties to disclose to each other information regarding the
potential purchase and sale of Lender Claims to the JCT Entities. Each Party agrees to disclose
to all other Parties all communications (including copies of any written communications,
including term sheets, as well as the substance of any oral communications) between the Party
and either (a) subject to the execution of the NDA Amendments to the extent they are necessary
to allow such disclosure, the JCT entities, or (b) any other Person who offers to purchase, or
expresses and interest in purchasing, any Lender Claims or engaging in any other Transaction.
Such disclosure shall be made promptly and within a reasonable period of time after such
communication in accordance with the Notice provisions below.

                 6.      Proposals to Offer Lender Claims for Sale. The Parties hereby agree to
cooperate in the formulation and negotiation of any offer, proposal, term sheet or similar
arrangement providing for the sale, transfer, or other disposition to one or more third parties of
all or substantially all of the Lender Claims. The Parties hereby agree to formulate and submit to
the JCT Entities for consideration an offer to sell, transfer and otherwise dispose to the JCT
Entities all of the Lenders Claims for consideration having a value equal to 107% of the principal
amount of First Lien Obligations owned or controlled (or purported to be owned or controlled)
by the Parties (it being understood that no portion of such consideration shall be attributed to the
Second Lien Obligations).

              7.      Acknowledgement of Priorities. The Parties hereto acknowledge and
agree that no payment or distribution shall be made on account of Second Lien Obligations,
including without limitation, in connection with a sale, transfer or other disposition of Lender
Claims, without the prior consent of each Party owning First Lien Obligations.

                    8.   Confidentiality.

                      (a)    Each Party agrees that, without obtaining the prior approval of
each other Party (such approval not to be unreasonably withheld or delayed), or except as may be
DOC ID-18577190.4                                 4
           Case 14-50971-CSS             Doc 466-16          Filed 05/02/20        Page 8 of 16


                                                                    FORSETTLEMENTPURPOSESONLY
                                                                   NOT ADMISSIBLE FOR ANY PURPOSE

                                                                                        SRZDRAFT {DATE}


required by applicable law or regulation or by relevant legal, administrative, or regulatory
authorities or otherwise in connection with any judicial, regulatory or administrative proceeding
or investigation, no Party will (i) issue a press release or other public statement relating to this
Agreement, or any matters related thereto, or (ii) otherwise disclose to any third party (other than
each Party's principals, employees, members, partners, funding sources, attorneys, auditors,
professional advisors, limited partners or affiliates who need to know) any non-public
information regarding the Strategies, or disclose any of the terms of this Agreement, without, in
each case, the prior written consent of each other Party.

                        (b)     The Parties agree that this Agreement and any discussions pursuant
hereto shall be subject to Federal Rule of Evidence 408 and any state law equivalent. This
Agreement and all negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms. Each Party also agrees that no Party will
seek discovery of this Agreement, or any matters related thereto, either by document demand or
document request, whether formal or informal, made at deposition, hearing, court conference,
trial or otherwise, or by interrogatory. Moreover, no questions regarding this Agreement or any
matters related thereto shall be asked during any deposition, hearing, court conference or trial,
nor shall any reference be made by any Party to this Agreement or the Strategies during any
deposition, hearing court conference or trial or in any pleadings, briefs, memoranda of law,
affidavits or papers submitted to any court or in any expert opinions, expert reports or expert
testimony.

                9.     No Waiver. Nothing herein shall be construed as a waiver by any Party of
any or all of such Party's rights and claims, and the Parties expressly reserve any and all of their
respective rights and claims.

               10.     Reservation of Rights. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner, waive, limit, impair or restrict the ability of
each of the Parties hereto to protect and preserve their rights, remedies, and interests. Except as
expressly set forth herein, nothing herein shall be deemed an admission of any kind. If the
transactions contemplated herein are not consummated, or if this Agreement is terminated for
any reason, the Parties hereto fully reserve any and all of their rights, remedies, and interests.

                    11.   Litigation Standstill.

                      (a)      New York Action. The Parties mutually agree to adjourn the oral
argument scheduled for May 30, 2012 at 11:00 a.m. in the New York Action,2 until June 30,
2012 or as soon thereafter as such oral argument can be heard by the Court.

                    (b)     Involuntary Bankruptcy Case. During the period from the date of
this Agreement through (a) the earlier of (a) June 15, 2012, or (b) the date on which Black
Diamond and Spectrum receive a notice from the Borrowers and Guarantors of their intent ot
2BDCM Opportunity Fund JI, LP et al. v. Yucaipa American Alliance Fund I L.P. et al, Index No. 650150/2012,
Supreme Court of the State of New York, County of New York (the "New York Action").

DOC ID-18577190.4                                      5
           Case 14-50971-CSS          Doc 466-16       Filed 05/02/20       Page 9 of 16



                                                              FORSETTLEMENTPURPOSESONLY
                                                             NOT ADMISSIBLE FOR ANY PURPOSE

                                                                                SRZ DRAFT {DATE}


commence a case or proceeding under the Bankruptcy Code, pursuant to clause (c)(ii) at this
Paragraph 11. Black Diamond and Spectrum agree not to initiate any case or proceeding under
the Bankruptcy Code against the Borrowers or Guarantors,

                      (c)      Voluntary Bankruptcy Case. (i) Yucaipa agrees it will not
authorize or cause (and will direct any member of the Board of Directors approved or appointed
by Yucaipa not to authorize or cause) the Borrowers or Guarantors to commence any case or
proceeding under the Bankruptcy Code; (ii) Each Borrower and Guarantor hereby agrees that it
will not commence any case or proceeding under the Bankruptcy Code except as may be
required in the exercise of its fiduciary duties, provided that such Borrower or Guarantor shall
provide Black Diamond and Spectrum not less than two (2) business days written notice prior to
the commencement of any such case or proceeding.

               12.     Representations and Warranties.      Each Party represents, warrants and
covenants to the other Parties that:

                      (a)    such Party has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement and that such Party
has duly authorized such execution, delivery and performance;

                       (b)  this Agreement, when executed and delivered by such Party, will
constitute a valid and binding agreement of such Party, enforceable against such Party in
accordance with its terms,

                         (c)    the execution or delivery by such Party of this Agreement will not
violate or be in conflict with (i) any provisions of Jaw or regulation applicable to such Party, (ii)
any order of any court or government agency having jurisdiction over such Party, or (iii) any
agreement or instrument to which such Party or any of its affiliates is a party or to which such
Party or any of its affiliates may be bound;

                      (d)      such Party owns or controls (or purports to own or control), with
power to vote, the principal amount of First Lien Obligations and Second Lien Obligations set
forth on the signature pages hereto, and has not entered into any agreement to sell, transfer or
otherwise dispose of all or any portion of its Lender Claims or any interest therein; and

                       (e)    it shall not take, directly or indirectly, any action that could
reasonably be expected to adversely impact the recoveries (either in dollar amount or form) on
account of the Lender Claims, or induce or support any other person to do so (including, without
limitation, providing any Borrower or Guarantor with any debtor-in-possession financing).

                13.    Additional Covenants of the Borrowers. Within seven (7) business days
of the date of this Agreement, (i) the Borrowers and Guarantors shall be in compliance with all
reporting requirements under the First Lien Credit Agreement, including without limitation,
Quarterly Fleet Reports, and (ii) shall provide the Parties with a current fleet list. The Borrowers


DOC ID-18577190.4
                                                 6
         Case 14-50971-CSS             Doc 466-16      Filed 05/02/20     Page 10 of 16


                                                               FORSETTLEMENTPURPOSESONLY
                                                              NOT ADMISSIBLE FOR ANY PURPOSE

                                                                               SRZDRAFT {DATE}


and Guarantors shall comply on a prospective basis with all reporting requirements set forth in
the First Lien Credit Agreement.

               14.     Expenses. Upon the execution and delivery of this Agreement by all
Parties, Yucaipa shall reimburse Black Diamond and Spectrum for all reasonable costs and
expenses incurred in connection with the enforcement of their rights and remedies as First Lien
Lenders and the preparation and prosecution of the New York Action in an amount not to exceed
[$1 million]. Upon such reimbursement, Black Diamond and Spectrum agree to assign, their
respective rights, up to the amount reimbursed, under Section I0.2(h) of the First Lien Credit
Agreement to Yucaipa.

                15.     Governing Law: Submission to Jurisdiction: Waiver of Jury Trial;
Remedies. This Agreement is governed by the laws of the State of New York, without reference
to principles of choice or conflict of laws other than Section 5-1401 of the New York General
Obligations Law. Each of the Parties agrees that any legal action or proceeding with respect to
this Agreement may be brought in the federal and state courts located in the State of New York,
and, by execution and delivery of this Agreement, each Party hereby irrevocably submits itself in
respect of its property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts in any legal action or proceeding arising out of or relating to this Agreement.
Each of the Parties hereby irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Agreement brought in the courts referred to in the preceding sentence.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL
BY JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT. The Parties acknowledge that money damages may not be a sufficient
remedy for any breach of this Agreement by any Party. Accordingly, in the event of any such
breach or threatened breach, each non-breaching Party, in addition to any other remedies at law
or in equity that it may have, shall be entitled, without the requirement of posting a bond or other
security, to seek equitable relief, including injunctive relief or specific performance or both.

                    16.   Notices.

                       (a)     All demands, notices, requests, consents, and communications
hereunder shall be in writing and shall be deemed to have been duly given if personally delivered
by courier service, messenger, telecopy or electronic mail at, or if duly deposited in the U.S.
mail, by overnight mail, postage prepaid, return receipt requested, to the following addresses, or
such other addresses as may be furnished hereafter by notice in writing, to the following Parties:

                          in the case of Black Diamond, to:

                                 1 Sound Shore Drive, Suite 200
                                 Greenwich, Connecticut 06830

                                 Attention: Richard Ehrlich
                                 Telephone: (203) 552-0888
DOC ID-18577190.4
                                                   7
          Case 14-50971-CSS       Doc 466-16       Filed 05/02/20      Page 11 of 16



                                                          FORSETTLEMENTPURPOSESONLY
                                                         NOT ADMISSIBLE FOR ANY PURPOSE

                                                                            SRZ DRAFT {DATE}


                           Facsimile: (203) 552-1014
                           Email: rehrlich@bdcm.com

                           with a copy (which shall not constitute notice) to:

                           Schulte Roth & Zabel LLP
                           919 Third Avenue
                           New York, New York 10022

                           Attention: Adam Harris, Esq.
                           Telephone: (212) 756-2253
                           Facsimile: (212) 593-5955
                           Email: adam.harris@srz.com

                    in the case of Spectrum, to:

                           1250 Broadway, 19th Floor
                           New York, New York 10001

                           Attention: Jeffrey A. Schaffer
                           Telephone: (212) 687-9555
                           Facsimile: (212) 983-2322
                           Email: jschaffer@spectrumgp.com

                           Attention: Stephen C. Jacobs
                           Telephone: (212) 687-9555
                           Facsimile: (212) 983-2322
                           Email: sjacobs@spectrumgp.com

                           with a copy (which shall not constitute notice) to:

                           Schulte Roth & Zabel LLP
                           919 Third Avenue
                           New York, New York 10022

                           Attention: Adam Harris, Esq.
                           Telephone: (212) 756-2253
                           Facsimile: (212) 593-5955
                           Email: adam.harris@srz.com

                    in the case of Yucaipa, to:

                            c/o The Yucaipa Companies LLC
                            9130 W. Sunset Blvd.

DOC ID-18577190.4                             8
         Case 14-50971-CSS        Doc 466-16         Filed 05/02/20       Page 12 of 16


                                                           FORSETTLEMENTPURPOSESONLY
                                                          NOT ADMISSIBLE FOR ANY PURPOSE

                                                                              SRZDRAFT {DATE}


                            Los Angeles, CA 90069

                            Attention: Douglas Teitelbaum
                            Telephone: 310-789-7200
                            Facsimile: 310-228-2873
                            Email: Douglas.Teitelbaum@yucaipaco.com

                    with a copy (which shall not constitute notice) to:

                            Kasowitz, Benson, Torres & Friedman LLP
                            Two Midtown Plaza, Suite 1500
                            1349 West Peachtree Street, N.W.
                            Atlanta, GA 30309

                            Attention: David E. Spalten
                            Telephone: (404) 260-6080
                            Facsimile: (404) 260-6081
                            Email: dspalten@kasowitz.com

                    in the case of Allied, to:

                    160 Clairemont Avenue
                    Suite 200
                    Decatur, GA 30030

                    2302 Parklake Drive
                    Building 15, Suite 600
                    Atlanta, GA 30345

                    Attention: Mark Gendregske
                    Telephone: 404-373-4285
                    Facsimile: 404-370-4206
                    Email: Mark. Gendregske@AlliedHoldings.com

                    with a copy (which shall not constitute notice) to:

                    Troutman Sanders LLP
                    600 Peachtree Street, N.E.
                    Suite 5200
                    Atlanta, GA 30308

                    Attention: Hazen Dempster
                    Telephone: 404.885.3126
                    Facsimile: 404.962.6544

DOC ID-18577190.4
                                                 9
          Case 14-50971-CSS          Doc 466-16       Filed 05/02/20      Page 13 of 16



                                                             FORSETTLEMENTPURPOSESONLY
                                                            NOT ADMISSIBLE FOR ANY PURPOSE
                                                                               SRZDRAFT {DATE}


                      Email: hazen.dempster@troutmansanders.com

                       (b)     All demands, requests, consents, notices and communications shall
be deemed to have been given either (i) at the time of actual delivery thereof, or (ii) confirmation
of transmission to the recipient. For purposes of this Agreement, the term "business day" means
any calendar day other than Saturday, Sunday or any other day on which banking institutions in
New York, New York are not required to be open.

                17.    Amendments: Waivers. (a) No waiver and no amendment of any
provision of this Agreement shall be effective unless such waiver or amendment is in writing and
signed by the Party against whom it is sought to be enforced, and then such waiver or
amendment shall be effective only in the specific instance and for the specific purpose for which
given, (b) no failure on the part of any Party hereto to exercise and no delay in exercising, any
right hereunder or under any related document shall operate as a waiver thereof by such Party,
and (c) any single or partial exercise of any right hereunder or under any other related document
shall not preclude any other or further exercise thereof or the exercise of any other right.

              18.    Binding Agreement Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Parties and their legal representatives, successors and
assigns.

               19.     Further Assurances. The Parties undertake to use their commercially
reasonable efforts to execute, deliver, and perform in good faith any agreements as may be
necessary or desirable to accomplish the actions contemplated by this Agreement.

              20.     Entire Agreement. This Agreement sets forth the entire agreement and
understanding among the Parties relating to the subject matter hereof and supersedes all other
prior agreements, discussions and documents with respect thereto. No Party shall be bound by
any terms, conditions, definitions, warranties, understandings or representations with respect to
the subject matter hereof other than as expressly provided for in this Agreement and except as
may hereafter by agreed to in a writing signed by such Party.

               21 .   Merger. Each Party confirms that it has not executed this Agreement in
reliance on any promise or representation or warranty (not contained herein) by the other Parties
concerning the subject matter hereof.

                22.    Captions and Headings. The captions and headings in this Agreement are
for convenience only and (a) are not intended to be full or accurate descriptions of the contents
thereof, (b) are not to be deemed to be part of this Agreement, and (c) in no way define, limit,
extend or describe the scope or intent of any provisions hereof.

                23.     Counterparts. This Agreement may be executed in counterparts, each
counterpart when so executed and delivered constituting an original, but all such counterparts
together shall constitute one and the same instrument.


DOC ID-18577190.4
                                                10
         Case 14-50971-CSS          Doc 466-16       Filed 05/02/20     Page 14 of 16


                                                            FOR SETTLEMENT PURPOSES ONLY
                                                           NOT ADMISSIBLE FOR ANY PURPOSE

                                                                             SRZ DRAFT {DATE}


               24.     Consideration.   Each Party hereto acknowledges the receipt and
sufficiency of good and valuable consideration in exchange for its agreement to undertake its
duties and obligations under this Agreement.

                 25.    Termination. This Agreement shall terminate as to aH Parties and be of no
further force and effect (except as otherwise set forth herein) on the earliest to occur of the
following: (a) the mutual written agreement of all of the Parties, (b) the date on which any Party
sells, transfers or otherwise disposes of its Lender Claims in accordance with Paragraph 2(c) of
this Agreement, (c) the sale of all or substantially all of the assets of the Borrowers and/or
Guarantors, (d) the sale of all or substantially all of the Lender Claims, (e) if the Borrowers
and/or Guarantors become debtors under Chapter 11 of the Bankruptcy Code, the earliest to
occur of (i) the substantial consummation of a plan of reorganization confirmed in accordance
with the requirements of Chapter 11 of the Bankruptcy Code, and (ii) the entry of a final non-
appealable order confirming a plan of reorganization.

              26.     Survival. This Agreement shall be valid, binding and enforceable
notwithstanding the commencement of any case under the Bankruptcy Code by or against the
Borrowers or Guarantors.

                Please acknowledge your agreement to the foregoing by executing this Agreement
in the space set forth below, whereupon this Agreement will become a binding contract among
the parties hereto.

                           [SIGNATURES ON FOLLOWING PAGE]




DOC ID-18577190.4
                                                11
          Case 14-50971-CSS   Doc 466-16   Filed 05/02/20   Page 15 of 16


                                                FORSETTLEMENTPURPOSESONLY
                                               NOT ADMISSIBLE FOR ANY PURPOSE

                                                               SRZDRAFT {DATE}




                              BLACK DIAMOND CLO 2005-1 LTD.
                              BLACK DIAMOND CLO 2005-1 ADVISER,
                              L.L.C., as its Collateral Manager

                              By:-------------
                              Name:
                              Title:

                              First Lien Obligations: $_ _ _ _ _ _ __
                              Second Lien Obligations: $_ _ _ _ _ __




                              BDCM OPPORTUNITY FUND II, L.P.
                              BDCM OPPORTUNITY FUND II ADVISER,
                              L.L.C., as its Investment Manager

                              By: _ _ _ _ _ _ _ _ _ _ _ __
                              Name:
                              Title:

                              First Lien Obligations: $_ _ _ _ _ _ __
                              Second Lien Obligations: $_ _ _ _ _ __




                              SPECTRUM INVESTMENT PARTNERS, L.P.

                              By: - - - - - - - - - - - -
                              Name:
                              Title:

                              First Lien Obligations: $_ _ _ _ _ _ __
                              Second Lien Obligations: $_ _ _ _ _ __




DOC ID-18577190.4                     12
          Case 14-50971-CSS   Doc 466-16     Filed 05/02/20    Page 16 of 16


                                                    FOR SETTLEMENT PURPOSES ONLY
                                                   NOT ADMISSIBLE FOR ANY PURPOSE

                                                                    SRZDRAFT {DATE}


                              YUCAIPA AMERICAN ALLIANCE FUND I,
                              LP,
                              a Delaware limited partnership


                              By: _ _ _ _ _ _ _ _ _ _ _ __
                              Name:
                              Title:



                              YUCAIPA AMERICAN ALLIANCE
                              (PARALLEL) FUND I, LP,
                               a Delaware limited partnership


                              By: _ _ _ _ _ _ _ _ _ _ _ _ __
                              Name:
                              Title:

                              First Lien Obligations: $_ _ _ _ _ _ __
                              Second Lien Obligations: $- - - - - - -



FOR THE PURPOSES OF PARAGRAPHS 10 AND 13:


                              ALLIED SYSTEMS HOLDINGS, INC. on
                              behalf of itself and each other Borrower and
                              Guarantor.


                              By: _ _ _ _ _ _ _ _ _ _ _ __
                              Name:
                              Title:




DOC ID-18577190.4
                                        13
